PER CURIAM.
We reverse the final judgment on the authority of Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985). Appellants, purchasers of a house from Appel-lees, prevailed in an action for rescission and on 0⅛61. claims. The judgment was for the return of funds paid, less a set-off.
It was error not to award pre-judgment interest on Appellants’ payments, pro rata, as of the dates paid. Although the foreman of the jury apparently wrote the words, “no interest” on the verdict form, this was clearly not an issue before the jury and constitutes surplusage. See Coca-Cola Bottling Company of Miami v. Dawkins, 233 So.2d 160 (Fla. 3d DCA 1970).
We remand for modification of the judgment as to pre-judgment interest. As to all other issues raised, we affirm. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
STONE, PARIENTE and SHAHOOD, JJ., concur.